Citation Nr: 1342698	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The appellant served in the United States Coast Guard-Merchant Marine.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2012 VA Form 9, the appellant requested a videoconference hearing before the Board.  In October 2013 correspondence, he withdrew his request for a hearing.  


FINDING OF FACT

On December 10, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant in writing that he wished to withdraw all pending actions currently before the Board (pulmonary fibrosis); there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim of service connection for pulmonary fibrosis, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal in the matter of service connection for pulmonary fibrosis, further discussion of the impact of the VCAA on the matter is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision in a matter.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  38 C.F.R. § 20.204.

In a written statement received in December 2013, the appellant indicated that he wished to withdraw all pending actions currently before the Board (pulmonary fibrosis).  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


